Judgment, Supreme Court, Bronx County (John E Collins, J.), rendered April 22, 2004, convicting defendant, upon his plea of guilty, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4½ to 9 years, unanimously affirmed.
The penalty reduction provisions of the Drug Law Reform Act (L 2004, ch 738) do not apply to defendants sentenced prior to its enactment (People v Walker, 81 NY2d 661, 666-667 [1993]), and we reject defendant’s arguments to the contrary. Since defendant received the minimum sentence permitted by law, this Court has no authority to reduce it as a matter of discretion in the interest of justice (CPL 470.20 [6]). Concur—Buckley, P.J., Mazzarelli, Andrias, Friedman and Sweeny, JJ.